Title: From George Washington to Tobias Lear, 10 October 1790
From: Washington, George
To: Lear, Tobias

 

⟨De⟩ar Sir,
Mount Vernon Octr 10th 1790

Your letters of the 26th and 30th of the last, & 3d of the present month, have come duly to hand.
Without entering into the details, I can assure you that I am perfectly satisfied with the steps you have taken respecting the Vessel which is to bring the furniture & Servants to Philadelphia—With your agreements with Mr Macomb, & whatever you shall do with the Houses I was compelled to build, on his Lots. With your conduct towards, & agreement with Mr & Mrs Hyde. And with your taking the Carpeting from Barry & Rogers, although it arrived much after the time it ought, by agreement, to have been delivered. As Mr Macomb will, more than probable, get the Houses for little or nothing, you acted very properly I think in taking down the Closets, partitions & fixtures which I purchased of the French Minister and which would have been equally convenient to him rather than encrease his gain at my loss—If the Vessel will bring them, they can, unquestionably, be made useful in our intended habitation—if not they will probably fetch something.
The easy and quiet temper of Fanny is little fitted I find for the care of my Niece Harriot Washington, who is grown almost, if not quite a Woman; & what to do with her at the advanced size she is arrived at, I am really at a loss. Her age (just turned of 14) is not too great for a Boarding School, but to enter new with any tolerable prospect, the Mistress of it must not only be respectable, but one who establishes & will enforce good rules. She is prone to idleness, & having been under no controul, would create all the difficulty. I have formed no resolution respecting what will be proper for me to do with her; but that I may the better judge, I request that you will enquire whether there be a proper School (for her to board at) in Philadelphia. If so, whether there are at it, genteel girls of her size & age. Who the Mistress of it is, what her character—Terms &ca are—The numbers at it, who of the principal families and how they are entertained & accomodated. I have not intimated any thing of this matter to Harriot yet; who, if it should be, would I daresay be a good deal alarmed as she had, I daresay, rather mix with other company than be in a Boarding School. Among other things, enquire

what is taught at these Schools. I must further desire, that, in pursuing your enquiries after a School for Washington, particularly if one is to be found in the College at Philadelphia fit for him, that you would extend them to the reputation of the higher branches in that Seminary; & whether much good could be expected from my fixing my Nephews George & Lawrence in it. From what I can find they are doing but little in Alexandria, having left the study of the Languages, & indeed Mr McWhir, and are learning French & the Mathematics under a Mr Harrow. George, & indeed Lawrence, I am told are well disposed Youths—neither of them wanting capacity; and both, especially the first, very desirous of improvement. I would wish to know what their Studies & board would stand them annually—In a word, the best estimate (exclusive of Cloaths) of the expense of fixing them at that place.
As I have had no account yet of what has been done, or is doing to our new habitation, or what ideas to annex to Mr Morris’ information to you, that the House would not be ready for your reception before the 10th of the present Month, I should be glad to receive a full statement of these matters as soon as you arrive at Philadelphia & have time to look into things.
We all join in best wishes for you & Mrs Lear—and for your & the safe arrival of every thing in Philadelphia. With sincere regard and Affecte I am Yours

Go: Washington

